Case 2:21-cr-20003-SHL Document 70-4 Filed 05/19/21 Page 1 of 2                     PageID 185




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        *

       Plaintiff,                                *
                                                                    Case No. 2:20-cr-20148-SHL
v.                                               *
                                                                    Under Seal
KATRINA ROBINSON,                                *

       Defendant.                                *

____________________________________________________________________________

                MOTION TO SEAL SUPERSEDING INDICTMENT
_____________________________________________________________________________

       COMES NOW the United States of America, by and through D. Michael Dunavant, United

States Attorney, and Christopher E. Cotten, Assistant United States Attorney for the Western

District of Tennessee, and respectfully moves that this Honorable Court enter an order sealing the

superseding indictment in the above-styled case. In support of this motion, the United States would

show the following:

       1.      The charges in this case were initially brought by complaint and indictment in July

2020. Those charges generated a considerable amount of media coverage because of the

defendant’s status as a sitting State Senator.

       2.      Contemporaneously with the instant superseding indictment, the government is

filing a criminal complaint in a new case charging the defendant and two other co-defendants; and

the government desires to execute the arrest warrants for both cases at the same time.

       3.      The United States therefore requests that the superseding indictment be filed under

seal so as not to prematurely reveal the existence of the charges to the defendant or to the public
Case 2:21-cr-20003-SHL Document 70-4 Filed 05/19/21 Page 2 of 2                     PageID 186




at large so that the arrest warrants can be executed safely and without incident. The United States

will move to unseal the superseding indictment once the defendant is arrested.

        3.      The United States requests a partial unsealing so that copies of the complaint and

affidavit can be provided to other law enforcement officers to further the investigation and

execution of the arrest warrant.



                                           CONCLUSION

        For the foregoing reasons, the United States respectfully requests that the complaint and

affidavit be sealed as set forth herein.


                                                     Respectfully submitted,

                                                     D. MICHAEL DUNAVANT
                                                     United States Attorney


                                             By:     /s Christopher E. Cotten
                                                     Christopher E. Cotten
                                                     Assistant United States Attorney
                                                     800 Federal Bldg., 167 N. Main
                                                     Memphis, Tennessee 38103
                                                     (901) 544-4231
                                                     chris.cotten@usdoj.gov




                                                2
